Citation Nr: 1029158	
Decision Date: 08/04/10    Archive Date: 08/16/10

DOCKET NO.  07-13 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Whether new and material evidence has been submitted in order 
to reopen a claim for entitlement to service connection for a low 
back disorder.

2.  Entitlement to service connection for varicose veins in the 
left leg.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Thomas Knope




INTRODUCTION

The Veteran served on active duty from November 1982 to March 
1984.

This matter is on appeal from an October 2006 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.

As a procedural matter, the RO acquired treatment records that 
were submitted in support of a claim for disability benefits from 
the Social Security Administration (SSA).  This evidence was 
reviewed by the RO, and a determination was made that the newly 
obtained records were not pertinent to the claims on appeal.  As 
such, the RO did not issue a supplemental statement of the case 
before the case was sent to the Board for appellant disposition.  
Because these records are not pertinent to the claims on appeal, 
there was no need to issue an SSOC and the Board may proceed 
without prejudice to the Veteran at this time.  

The issue of entitlement to service connection for varicose veins 
is addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  In a May 2002 rating decision, the RO denied the Veteran's 
claim for entitlement to service connection for a low back 
disorder on the basis it was not shown during active duty, nor 
was there any competent evidence linking this disorder to his 
service-connected disabilities; the Veteran did not appeal the 
May 2002 decision within one year of being notified.

2.  In an August 2003 rating decision, the RO denied the 
Veteran's claim of service connection for arthritis of the low 
back, because new and material evidence had not been received to 
reopen the previously denied back claim; the Veteran did not 
appeal the August 2003 decision and it became final.  

3.  The additional evidence received since the August 2003 RO 
decision is not new and material, and does not raise a reasonable 
possibility of substantiating the claim for service connection 
for a low back disorder.


CONCLUSION OF LAW

New and material evidence not having been submitted, the 
requirements to reopen a claim for entitlement to service 
connection for a low back disorder have not been met.  38 
U.S.C.A. §§ 5103(a), 5103A, 5108, 7105 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.156, 3.159 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

In claims to reopen based on new and material evidence, VA must 
both notify a claimant of the evidence and information that is 
necessary to reopen the claim and of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  Kent v. Nicholson, 
20 Vet. App. 1 (2006).

To satisfy this requirement, VA is required to look at the bases 
for the denial in the prior decision and to provide the claimant 
with a notice letter that describes what evidence would be 
necessary to substantiate those elements required to establish 
service connection that were found insufficient in the previous 
denial.  

In this case, the notice letter provided to the Veteran in July 
2006 included the criteria for reopening a previously denied 
claim, the criteria for establishing service connection, and 
information concerning why the claim was previously denied.  
Specifically, the July 2006 letter notified the Veteran that his 
underlying service connection claim was denied because the 
evidence failed to show evidence of arthritic changes during 
service, or that any current arthritis of the spine was related 
to military service.  In essence, the Veteran was notified that 
his prior claim was denied because the evidence did not show a 
current back disability was related to service.  Consequently, 
the adequate notice has been provided, as he was informed about 
what evidence was necessary to substantiate the elements required 
to establish service connection that were found insufficient in 
the previous denial.  

Next, VA has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting him in the procurement 
of service treatment records and other pertinent treatment 
records, and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, the RO obtained VA treatment records and the 
Veteran submitted private treatment records.  Moreover, a 
specific VA medical opinion is not needed to consider whether the 
Veteran has submitted new and material evidence.  As all of the 
evidence submitted to the claims file since the last final denial 
has been reviewed, and the claim is not reopened, a remand for a 
VA opinion is not warranted.  See 38 C.F.R. § 3.159(c)(4)(iii) 
(2009).

All necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the Veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  Significantly, 
neither the Veteran nor his representative has identified, and 
the record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the claim 
that has not been obtained.  

Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

New and Material Evidence

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the claim 
cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).  If it is determined that new and material evidence has 
been submitted, the claim must be reopened.  Manio v. Derwinski, 
1 Vet. App. 140 (1991).

Under the relevant regulation, "new" evidence is defined as 
evidence not previously submitted to agency decision-makers.  
"Material" evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  Justus 
v. Principi, 3 Vet. App. 510 (1992).  However, lay assertions of 
medical causation cannot serve as the predicate to reopen a claim 
under 38 U.S.C.A. § 5108.  See Moray v. Brown, 5 Vet. App. 211, 
214 (1993).  

New and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  If it finds that the submitted evidence is new and 
material, VA may then proceed to evaluate the merits of the claim 
on the basis of all evidence of record, but only after ensuring 
that the duty to assist the veteran in developing the facts 
necessary for the claim has been satisfied.  See Elkins v. West, 
12 Vet. App. 209 (1999); but see 38 U.S.C.A. § 5103A (eliminates 
the concept of a well-grounded claim).

Because the Board has the jurisdictional responsibility to 
consider whether it was proper to reopen the claim, regardless of 
the RO's determination on the question of reopening, the Board 
will determine whether new and material evidence has been 
received and, if so, consider entitlement to service connection 
on the merits.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed 
Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

Finally, in the event that a claim for service connection is 
based on a new or different theory of causation for the same 
disease or injury, it is still the subject of a previously denied 
claim and cannot be the basis of a new claim.  Instead, the 
matter must be treated as a claim to reopen without an 
intervening liberalizing law or VA issue that may affect the 
disposition of a claim.  See Boggs v. Peake, 520 F.3d 1330 (Fed. 
Cir. 2008); Pelegrini v. Principi, 18 Vet. App. 112, 125-26 
(2004); Spencer v. Brown, 4 Vet. App. 283, 288-89 (1993), aff'd, 
17 F.3d 368 (Fed. Cir. 1994).

In this case, the Veteran is seeking to reopen a claim for 
entitlement to service connection for a low back disorder, which 
was previously denied by the RO in May 2002.  In denying this 
claim, the RO determined that there was no competent evidence of 
a low back disorder during active duty or competent evidence 
relating it to a service-connected disability.  A claim of 
service connection for arthritis of the low back was denied by 
rating decision dated August 2003.  

At the time of the May 2002 decision, the evidence of record 
included the Veteran's service treatment records, VA outpatient 
treatment records from December 1999 to March 2001, private 
treatment records from June 1999 to December 2000, and a VA 
examination in January 2002.  The Veteran did not appeal the 
decision and it became final one year later.  

Similarly, at the time of the August 2003 decision, the 
additional evidence of record that had been added since the May 
2002 decision included VA mental health records not relevant to 
this appeal.

In his petition to reopen his claim for service connection for a 
low back disorder, the Veteran is once again claiming that his 
disorder had its onset in service or that it is a secondary 
condition of his service-connected right foot disability.  In 
conjunction with his current claim, filed in June 2006, he has 
submitted VA outpatient treatment records from January 2001 to 
April 2004, private treatment records from February 1996 to 
October 1999 and from March 2006 to March 2007, and a disability 
determination by the Florida State Department of Labor and 
Employment Security.  However, while this evidence is new in the 
sense that it has not been previously considered by the RO, it is 
nonetheless not material, as it does not address an unestablished 
fact necessary to support his claim.  

Specifically, most of the VA treatment records submitted since 
the last final denial pertain to psychiatric treatment, and do 
not relate to his claimed low back disorder.  Substantially all 
of the remaining records relate to his service-connected right 
foot disability, with the exception of a treatment note from 
October 2006, which noted chronic low back pain.  However, the 
evaluating physician did not diagnose any specific disorder to 
account for the reports of pain, or relate his pain to active 
duty or to his service-connected disabilities.  Therefore, while 
these records are new, in that they have not been previously 
reviewed by the RO, they are not material to the claim.  

Next, the Veteran's private treatment records mostly pertain to 
his service-connected right foot disability as well as treatment 
he has received for residuals of a nonservice-connected stroke.  
However, in June 2006, he presented a new complaint of mid-back 
pain for the previous two weeks that had been worsening.  He was 
diagnosed with a backache, but with no underlying etiology.  
Subsequent treatment in September 2006 as well as January and 
April 2007 noted continuing back pain.  However, the treating 
physician continued to diagnose only a backache without 
underlying etiology and did not relate any chronic back 
disability to active duty or his service-connected disability.  
Therefore, while these records are also new, in that they have 
not been previously reviewed by the RO, they are not material to 
the claim.

Finally, the new evidence includes additional statements about 
the Veteran's condition.  Specifically, the Veteran has 
attributed his low back pain to his service-connected right foot 
disorder.  This evidence is not new.  Reid v. Derwinski, 2 Vet. 
App. 312 (1992); see also Anglin v. West, 11 Vet. App. 361, 368 
(1998).  Moreover, the Veteran's assertions are not sufficient to 
reopen the claim because, although the Veteran is certainly 
competent to report pain, he is not necessary competent to report 
the underlying cause of that pain, and in this case, there is no 
current diagnosis of a chronic back disability to which that pain 
has been attributed.  Consequently the statements do not 
constitute new and material evidence to reopen the claim.  Moray 
v. Brown, 5 Vet. App. 211, 214 (1995).  

Therefore, none of the current evidence submitted by the Veteran 
since the last final rating decision denying the claim is new and 
material under 38 C.F.R. § 3.156(a) (2009).  The prior 
evidentiary defect is not cured, and, accordingly, the Veteran's 
claim to reopen is denied.


ORDER

The application to reopen the claim of entitlement to service 
connection for a low back disorder is denied.




REMAND

With regard to his claim for entitlement to service connection 
for varicose veins, the Veteran's asserts that this disorder is 
due to his service-connected right foot disability.  An 
evaluating physician confirmed in September 2005 that the Veteran 
had mild varicose veins in his left lower extremity, which were 
again observed in February and May 2006.  However, none of these 
examiners have rendered an opinion as to whether his varicose 
veins are attributable to his service-connected right foot 
disability, and the Veteran has not undergone a VA examination 
since that time.  

Under the VCAA, VA is obliged to provide an examination when the 
record contains competent evidence that the claimant has a 
current disability or signs and symptoms of a current disability, 
the disability or signs and symptoms of disability may be 
associated with active service; and the record does not contain 
sufficient information to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  The evidence of a link between current 
disability and service must be competent.  Wells v. Principi, 326 
F.3d 1381 (Fed. Cir. 2003).  Therefore, a VA opinion is necessary 
to properly adjudicate this claim.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate 
examination to determine the nature and 
likely etiology of his varicose veins.  The 
claims folder should be made available to the 
examiner in conjunction with the examination.  
With regard to this disorder, the examiner is 
requested to opine as to whether it is at 
least as likely as not (a 50 percent 
probability or higher) that the Veteran's 
varicose veins are related either to active 
duty service or to his service-connected 
right foot disability.  If direct causation 
is not found, then the examiner should opine 
as to whether it is at least as likely as not 
that the varicose veins are aggravated by the 
service-connected right foot disability.  All 
opinions are to be accompanied by a clear 
rationale consistent with the evidence of 
record.  

2.  Readjudicate the claim for entitlement to 
service connection for varicose veins, with 
consideration of all evidence obtained since 
the issuance of the statement of the case in 
March 2007.  If the benefit sought is not 
granted, the appellant should be furnished a 
supplemental statement of the case and be 
afforded an opportunity to respond.  The case 
should then be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
L. B. CRYAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


